 



Exhibit 10.A
FIRST AMENDMENT TO CREDIT AGREEMENT
     THIS FIRST AMENDMENT (herein called this “Amendment”) dated as of March 27,
2006, is among EL PASO EXPLORATION & PRODUCTION COMPANY (formerly El Paso
Production Holding Company), EL PASO PRODUCTION COMPANY, and EL PASO E&P
COMPANY, L.P. (formerly El Paso Production Oil & Gas USA, L.P.) (individually, a
“Borrower” and collectively, the “Borrowers”), and FORTIS CAPITAL CORP.
(“Fortis”), as administrative agent for the Lenders (“Administrative “Agent”)
for the Lenders party to the Credit Agreement (as defined below).
W I T N E S S E T H :
     WHEREAS, El Paso Production Holding Company, El Paso Production Company, El
Paso Energy Raton Corporation, El Paso Production GOM Inc. (collectively, the
“Original Borrowers”), the Administrative Agent and the Lenders entered into
that certain Amended and Restated Credit Agreement dated as of October 19, 2005
(the “Credit Agreement”), for the purposes and consideration therein expressed,
pursuant to which the Lenders became obligated to make loans and issue letters
of credit to the Borrowers as therein provided;
     WHEREAS, pursuant to a reorganization plan implemented by El Paso
Corporation on or about December 31, 2005, (i) the outstanding equity interests
of El Paso Production Oil & Gas Company, El Paso Production Oil & Gas Holdings,
Inc., El Paso Production Resale Company, El Paso Production Oil & Gas USA, L.P.,
El Paso Energy Oil Transmission, L.L.C. and El Paso Production Oil & Gas
Gathering, L.P. were transferred, directly or indirectly, to El Paso Production
Holding Company, (ii) El Paso Production GOM Inc. and El Paso Energy Raton
Corporation merged into El Paso Production Oil & Gas USA, L.P., which thereby
became a Borrower under the Credit Agreement, (iii) the name of El Paso
Production Holding Company was changed to El Paso Exploration & Production
Company, (iv) the name of El Paso Production Oil & Gas USA, L.P. was changed to
El Paso E&P Company, L.P. and (v) the names of certain of the Guarantors were
changed;
     WHEREAS, the Borrowers have requested that the Administrative Agent and the
Lenders amend the Credit Agreement as set forth herein; and
     WHEREAS, the Administrative Agent and the Lenders are willing to amend the
Credit Agreement on the terms and subject to the conditions set forth herein;
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
and agreements contained herein and in the Credit Agreement, in consideration of
the loans and letters of credit which may hereafter be made or issued by the
Lenders to the Borrowers, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto do
hereby agree as follows:

 



--------------------------------------------------------------------------------



 



     1. Terms Defined in the Credit Agreement. Unless the context otherwise
requires or unless otherwise expressly defined herein, the terms defined in the
Credit Agreement shall have the same meanings whenever used in this Amendment.
     2. Amendments. The Credit Agreement is hereby amended as set forth below in
this Section 2:
     (a) Section 1.1 of the Credit Agreement is hereby amended by deleting the
defined term “EPPHC”- El Paso Production Holding Company.
     (b) Section 1.1 of the Credit Agreement is hereby amended by adding the
defined term “EPEP”- El Paso Exploration & Production Company.
     (c) The Credit Agreement is hereby amended by deleting each reference to
the term “EPPHC” and replacing it with the term “EPEP”.
     (d) Section 8.7(c) of the Credit Agreement is hereby amended to read as
follows:
     ”(c) provided no Default, Event of Default, Borrowing Base Deficiency or
Collateral Value Deficiency shall have occurred and be continuing, EPEP may
declare and pay dividends or make other distributions of property with respect
to any fiscal year (but no later than (A) December 31, 2006, with respect to the
fiscal year ended December 31, 2005, and (B) 120 days after the end of each
other fiscal year) in an amount that does not exceed the sum of (i) the
Available Distribution Amount, plus (ii) the net proceeds of any equity offering
or contribution of equity, in each case received by a Loan Party during such
fiscal year, plus (iii) 100% of Free Cash Flow of the Loan Parties accrued
during such fiscal year, minus (iv) Free Cash Flow and capital contributions
used to repay Indebtedness pursuant to Section 8.9(z).”
     (e) Section 8.8(h) of the Credit Agreement is hereby amended to read as
follows:
     ”(h) provided no Default, Event of Default, Borrowing Base Deficiency, or
Collateral Value Deficiency shall have occurred and is continuing, additional
loans or advances made on a revolving basis to El Paso Corporation under the
Cash Management Program up to a maximum outstanding amount of $200,000,000;
and”.
     (f) Section 8.9(y) of the Credit Agreement is hereby amended to read as
follows:
     ”(y) provided no Default, Event of Default, Borrowing Base Deficiency or
Collateral Value Deficiency shall have occurred and be continuing, pay principal
with respect to and interest on Indebtedness owed to El Paso Corporation;
provided, however, that such Indebtedness

2



--------------------------------------------------------------------------------



 



was incurred on a revolving basis and the amount of such revolving Indebtedness
outstanding at any time does not exceed $200,000,000; and”.
     3. Effective Date. This Amendment shall become effective (the “Effective
Date”) when the Lenders shall have received, at the Administrative Agent’s
office:
     (i) A counterpart of this Amendment executed and delivered by Borrowers;
     (ii) A confirmation of guaranty from the Guarantors; and
     (iii) A certificate of a duly authorized officer of each Borrower to the
effect that all of the representations and warranties set forth in Section 4
hereof are true and correct at and as of the time of such effectiveness and that
there exists no Default or Event of Default under the Credit Agreement.
     4. Representations and Warranties of Borrowers. In order to induce the
Lenders to enter into this Amendment, each of the Borrowers represents and
warrants to Lenders that:
     (i) The representations and warranties contained in Section 5 of the Credit
Agreement are true and correct at and as of the time of the effectiveness
hereof.
     (ii) Such Borrower is authorized to execute and deliver this Amendment and
such Borrower is and will continue to be duly authorized to borrow and to
perform its obligations under the Credit Agreement. Such Borrower has duly taken
all action necessary to authorize the execution and delivery of this Amendment
and to authorize the performance of the obligations of such Borrower hereunder.
     (iii) The execution and delivery by such Borrower of this Amendment, the
performance by such Borrower of its obligations hereunder and the consummation
of the transactions contemplated hereby do not and will not conflict with any
provisions of law, statute, rule or regulation or of the certificate of
incorporation and bylaws or certificate of limited partnership and agreement of
limited partnership, as applicable, of such Borrower, or of any material
agreement, judgment, license, order or permit applicable to or binding upon such
Borrower, or result in the creation of any lien, charge or encumbrance upon any
assets or properties of such Borrower. Except for those which have been duly
obtained, no consent, approval, authorization or order of any court or
governmental authority or third party is required in connection with the
execution and delivery by such Borrower of this Amendment or to consummate the
transactions contemplated hereby.
     (iv) When duly executed and delivered, each of this Amendment and the
Credit Agreement will be a legal and binding instrument and agreement of such
Borrower, enforceable in accordance with their terms, except as limited by

3



--------------------------------------------------------------------------------



 



bankruptcy, insolvency and similar laws applying to creditors’ rights generally
and by principles of equity applying to creditors’ rights generally.
     5. Ratification of Agreements. The Credit Agreement is hereby ratified and
confirmed in all respects. The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of the Lenders under the Credit Agreement or any
other Loan Document nor constitute a waiver of any provision of the Credit
Agreement or any other Loan Document.
     6. Survival of Agreements. All representations, warranties, covenants and
agreements of the Borrowers herein shall survive the execution and delivery of
this Amendment and the performance hereof, and shall further survive until all
of the Obligations are paid in full. All representations, warranties,
acknowledgements and agreements contained in Section 5 of the Credit Agreement
are hereby reconfirmed on and as of the date hereof. All statements and
agreements contained in any certificate or instrument delivered by any Borrower
hereunder or under the Credit Agreement to Lenders shall be deemed to constitute
representations and warranties by, or agreements and covenants of, such Borrower
under this Amendment and under the Credit Agreement.
     7. Loan Documents. This Amendment is a Loan Document, and all provisions in
the Credit Agreement pertaining to Loan Documents apply hereto.
     8. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York and any applicable laws of the
United States of America in all respects, including construction, validity and
performance.
     9. Counterparts. This Amendment may be separately executed in counterparts
and by the different parties hereto in separate counterparts, each of which when
so executed shall be deemed to constitute one and the same Amendment.
     10. THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENT OF THE PARTIES.
[The Remainder of this Page Intentionally Left Blank]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amendment is executed as of the date first above
written.

            EL PASO EXPLORATION & PRODUCTION COMPANY
      By:   /s/ Gene T. Waguespack         Name:   Gene T. Waguespack       
Title:   Senior Vice President, Treasurer and Controller        EL PASO
PRODUCTION COMPANY
      By:   /s/ Gene T. Waguespack         Name:   Gene T. Waguespack       
Title:   Senior Vice President, Treasurer and Controller        EL PASO E&P
COMPANY, L.P.

By:  El Paso Production Oil & Gas Company, its general partner
      By:   /s/ Gene T. Waguespack         Name:   Gene T. Waguespack       
Title:   Senior Vice President, Treasurer and Controller   

5



--------------------------------------------------------------------------------



 



         

            FORTIS CAPITAL CORP.,
as Administrative Agent, Arranger, Bookrunner,
Issuing Lender and as a Lender
      By:   /s/ Trond Rokholt         Name:   Trond Rokholt        Title:  
Managing Director              By:   /s/ Rainer R. Kraft         Name:   Rainer
R. Kraft        Title:   Senior Vice President     

6